Title: To Thomas Jefferson from Joseph Eaker, 3 February 1803
From: Eaker, Joseph
To: Jefferson, Thomas


          
            Honoured Sir— 
            State of OhioLancaster Feby 3d 1803
          
          Pardon me for requesting for a few moments your attention (though devoted to more important concerns) to my private affairs that I may lay before you my past misfortunes and present distress—It is at all times painful to relate untoward changes of fortune and still more painful to be compelled to apply to the benevolence of Strangers for releif but it is sometimes the Lot of Humanity to be reduced to that necessity—It is, therefore, that I state to you that I served as a Surgeon during the whole of the late Revolutionary War in the American service and I trust without discredit either to my Country or myself since which I have by an unfortunate occurrence been deprived of the benefit of my vouchers for my services and thereby been barred from obtaining a large part of my pay—In the year 1789 I determined to move with my Family to this Country, and in November of that year was frozen up in the Ohio out of which we with difficulty escaped with our lives having lost almost all of our Goods and a valuable Stock of Medicine—I was thus deprived of all my property all my money and the means of earning more for a severe stroke of the Palzy had rendered me unable to labour—Let me add that I had a wife and seven small Children depending on me for their Bread—This is not a fiction but a reality the most of which is well known to Mr. Andrew Gregg who can inform you if you will enquire of him—
          Thus circumstanced my family and myself can only rely on Divine Protection and the beneficence of our Fellow Creatures To your well known benevolence—to your desire to extend happiness to all mankind to your disposition to do good both in private and public capacities I take the liberty of humbly applying for some redress—In adressing a Person who though filling the most dignified Office on Earth is yet alive to the miseries of the unfortunate it is unnecessary to make any comments on my situation—to crave more of your time would be impertinent, further than to assure you with the most profound respect that for whatever assistence your bountiful hand may extend the most cordial gratitude shall be entertained and the most fervent prayers for your health and happiness be offered by 
          Your Most Ob. Sert.
          
            Joseph Eaker
          
        